NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MELISSA ADDE,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5019 _
Appea1 from the United States Court of Federa1
C1aims in 07-CV-248, Judge Lynn J. Bush.
ON MOTION
0 R D E R
Upon consideration of Me1issa Adde’s motion to with
draw her appeal,
lT ls ORDERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costs

ADDE V. US
2
FOR THE COURT
 1 9  /s/ Jan Horba1__\j
Date J an H0rba1y
Clerk
cc: Nicho1as Woodf1eld, Esq.
Russe1l A. Shu1tis, Esq.
s21
Issued As AMandate: MAY 1 9 2911
lLED
l.s. cong LsF0R
ms F r5:’n5:Ai`.F<i1'i?éun
|'|AYa‘l 9.Z011
1AN HDRBAL¥
CLEH{